UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 10830 NORTH CENTRAL EXPRESSWAY, SUITE 175 75231 DALLAS, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(214) 692-7872 Former name, former address and former fiscal year, if changed since last report. NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNoX Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at November 9, 2007: 22,901,994. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2007 (unaudited) DECEMBER 31, 2006 ASSETS Current Assets Cash and cash equivalents $ 1,909,213 $ 2,939,022 Trade Receivables, Net of allowance for doubtful accounts of $35,000 and $35,000, respectively 12,239,558 8,893,182 Current portion of notes receivable, net of discount and deferred gross profit of $139,341 and $200,492, respectively 572,055 605,955 Financial contracts 423,639 Financial contract deposits 1,500,000 Prepaid expenses and other assets 538,750 576,751 Inventories 2,922,845 3,576,317 Income tax receivable 619,598 Total Current Assets 18,606,060 18,710,825 Plant, Pipeline and Equipment 29,399,276 21,643,903 Less: Accumulated Depreciation (12,148,577 ) (11,017,503 ) Net Plant, Pipeline and Equipment 17,250,699 10,626,400 Al Masane Project 37,416,719 37,137,022 Other Assets in Saudi Arabia 2,431,248 2,431,248 Mineral Properties in the United States 1,085,209 1,084,711 Notes Receivable, net of discount of $65,551 and $172,041, respectively, net of current portion 1,118,655 1,545,714 Other Assets 22,875 54,246 TOTAL ASSETS $ 77,931,465 $ 71,590,166 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 4,313,935 $ 2,989,203 Accrued interest 60,242 59,857 Financial contracts 765,672 Accrued liabilities 2,124,305 1,210,054 Accrued liabilities in Saudi Arabia 1,378,923 1,645,257 Notes payable 11,012,000 11,012,500 Current portion of long-term debt 28,172 488,828 Current portion of other liabilities 621,806 584,349 Total Current Liabilities 19,539,383 18,755,720 Long-Term Debt, net of current portion 3,087,399 5,108,309 Other Liabilities, net of current portion 1,660,686 1,621,105 Deferred Income Taxes 798,604 540,000 Minority Interest in Consolidated Subsidiaries 803,529 817,558 STOCKHOLDERS' EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 22,601,994 and 22,571,994 shares in 2007 and 2006, respectively 2,260,199 2,257,199 Additional Paid-in Capital 37,183,206 37,087,206 Retained Earnings 12,598,459 5,403,069 Total Stockholders' Equity 52,041,864 44,747,474 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 77,931,465 $ 71,590,166 See notes to consolidated financial statements. 1 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30 SEPTEMBER 30 2007 2006 2007 2006 REVENUES Petrochemical Product Sales $ 26,600,738 $ 26,253,133 $ 74,706,740 $ 72,635,032 Processing Fees 1,437,684 1,288,351 4,135,064 3,305,099 28,038,422 27,541,484 78,841,804 75,940,131 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing 25,597,105 24,763,985 61,969,234 61,158,976 GROSS PROFIT 2,441,317 2,777,499 16,872,570 14,781,155 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 1,613,612 1,522,286 5,509,742 4,289,185 Depreciation 268,180 230,391 772,096 637,589 1,881,792 1,752,677 6,281,838 4,926,774 OPERATING INCOME 559,525 1,024,822 10,590,732 9,854,381 OTHER INCOME (EXPENSE) Interest Income 70,253 72,592 219,296 171,918 Interest Expense (10,037 ) (92,973 ) (115,742 ) (632,804 ) Minority Interest 3,680 3,184 14,029 6,791 Miscellaneous Income (Expense) (22,621 ) (192,174 ) (3,356 ) (104,404 ) 41,275 (209,371 ) 114,227 (558,499 ) INCOME BEFORE INCOME TAXES 600,800 815,451 10,704,959 9,295,882 INCOME TAXES 219,200 300,849 3,509,569 3,432,267 NET INCOME $ 381,600 $ 514,602 $ 7,195,390 $ 5,863,615 Basic Earnings per Common Share Net Income $ 0.017 $ 0.023 $ 0.314 $ 0.257 Basic Weighted Average Number of Common Shares Outstanding 22,901,994 22,808,954 22,893,194 22,782,092 Diluted Earnings per Common Share Net Income $ 0.016 $ 0.022 $ 0.309 $ 0.255 Diluted Weighted Average Number of Common Shares Outstanding 23,299,289 23,073,902 23,274,093 22,967,626 See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 ADDITIONAL COMMON STOCK PAID-IN RETAINED SHARES AMOUNT CAPITAL EARNINGS TOTAL DECEMBER 31, 2006 22,571,994 $ 2,257,199 $ 37,087,206 $ 5,403,069 $ 44,747,474 Common Stock Issued to Employees 30,000 3,000 96,000 99,000 Net Income - 7,195,390 7,195,390 SEPTEMBER 30, 2007 22,601,994 $ 2,260,199 $ 37,183,206 $ 12,598,459 $ 52,041,864 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, 2007 2006 OPERATING ACTIVITIES Net Income $ 7,195,390 $ 5,863,615 Adjustments to Reconcile Net Income To Net Cash Provided by Operating Activities: Depreciation 772,096 637,589 Accretion of notes receivable discounts (115,501 ) (135,340 ) Accretion of unrealized gross profit (52,138 ) (49,415 ) Unrealized Gain on Financial Contracts (1,189,311 ) 2,336,036 Stock Compensation 99,000 589,000 Deferred Income Taxes 258,604 (297,000 ) Postretirement Obligation 589,455 Minority interest (14,029 ) (6,790 ) Changes in Operating Assets and Liabilities: (Increase) Decrease in Trade Receivables (3,346,376 ) 2,290,021 Decrease in Notes Receivable 628,598 604,165 Decrease in Income Tax Receivable 619,598 Decrease in Inventories 653,472 795,345 Decrease in Other Assets 34,070 281,214 (Increase) Decrease in Financial Contract Deposits 1,500,000 (2,300,000 ) Decrease in Prepaid Expenses 35,302 91,724 Increase (Decrease) in Accounts Payable and Accrued Liabilities 2,091,028 (589,415 ) Increase in Accrued Interest 385 7,063 Decrease in Accrued Liabilities in Saudi Arabia (266,334 ) (787,363 ) Net Cash Provided by Operating Activities 9,493,309 9,330,449 INVESTING ACTIVITIES Additions to Al Masane Project (279,697 ) (281,033 ) Additions to Plant, Pipeline and Equipment (7,760,857 ) (2,743,179 ) (Additions)Reductions to Mineral Properties in the U.S. (498 ) 413 Net Cash Used in Investing Activities (8,041,052 ) (3,023,799 ) FINANCING ACTIVITIES Additions to Long-Term Debt 4,558,726 Repayment of Long-Term Debt (2,481,566 ) (8,776,340 ) Repayment of Note to Stockholders (500 ) (13,333 ) Net Cash Used in Financing Activities (2,482,066 ) (4,230,947 ) NET INCREASE (DECREASE) IN CASH (1,029,809 ) 2,075,703 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 2,939,022 1,738,558 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,909,213 $ 3,814,261 Supplemental disclosure of cash flow information: Cash payments for interest $ 225,890 $ 625,740 Cash payments for taxes $ 2,800,000 $ 3,882,398 Supplemental disclosure of non-cash items: Notes Receivable issued for capital expansion $ $ 857,508 Capital expansion amortized to depreciation expense $ 364,462 $ 308,447 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements, but, in our opinion, all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of consolidated financial position, consolidated results of operations, and consolidated cash flows at the dates and for the periods presented have been included.Interim period results are not necessarily indicative of the results for the calendar year.When reading the financial information contained in this quarterly report, reference should be made to the financial statements and footnotes contained in Arabian American Development Company’s Form 10-K for the year ended December 31, 2006. These financial statements include the accounts of Arabian American Development Company (the “Company”) and its wholly-owned subsidiary, American Shield Refining Company (the “Petrochemical Company” or “ASRC”), which owns all of the capital stock of Texas Oil and Chemical Company II, Inc. (“TOCCO”). TOCCO owns all of the capital stock of South Hampton Resources, Inc., formerly known as South Hampton Refining Co. (“South Hampton”).South Hampton owns all of the capital stock of Gulf State Pipe Line Company, Inc. (“Gulf State”). The Company also owns approximately 55% of the capital stock of a Nevada mining company, Pioche-Ely Valley Mines, Inc. (“Pioche”), which does not conduct any substantial business activity. The Petrochemical Company and its subsidiaries constitute the Company’s Specialty Petrochemicals Segment. Pioche and the Company’s mineral properties in Saudi Arabia constitute its Mining Segment. 2. RECENT ACCOUNTING PRONOUNCEMENTS FASB Statement No. 157 In September 2006 the FASB issued Statement No. 157, “Fair Value Measurements” (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measures.SFAS 157 is effective for fiscal years beginning after November 15, 2007, with early adoption encouraged.The provisions of SFAS 157 are to be applied on a prospective basis, with the exception of certain financial instruments for which retrospective application is required.The Company is currently evaluating the impact adoption of SFAS 157 may have on the financial statements. FASB Statement No. 159 In February 2007 the FASB issued Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an Amendment of FASB Statement No. 115” (“SFAS 159”).SFAS 159 permits an entity to choose to measure many financial instruments and certain other items at fair value.Most of the provisions of SFAS 159 are elective, however, the amendment of SFAS 115, “Accounting for Certain Investments in Debt and Equity Securities”, applies to all entities with available for sale or trading securities.SFAS 159 is elective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.The Company is currently evaluating the impact adoption may have on the financial statements. 5 3. INVENTORIES Inventories include the following: September 30, 2007 December 31, 2006 Raw material $ 1,913,273 $ 2,577,555 Petrochemical products 1,009,572 998,762 Total inventory $ 2,922,845 $ 3,576,317 Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.AtSeptember 30, 2007, and December 31, 2006, current cost exceeded LIFO value by approximately $1,416,000 and $445,000, respectively. 4. PLANT, PIPELINE AND EQUIPMENT Plant, Pipeline and Equipment includes Construction in Progress of approximately $4.1 million and $0.5 million at September 30, 2007 and 2006, respectively.Interest capitalized for the nine months ended September 30, 2007 and 2006 was $110,534 and $0, respectively. 5. NET INCOME PER COMMON SHARE The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share for the three and nine months ended September 30, 2007 and 2006, respectively. Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income $ 382 22,902 $ 0.02 $ 515 22,809 $ 0.02 Dilutive stock options outstanding 397 265 Diluted Net Income per Share: Net Income $ 382 23,299 $ 0.02 $ 515 23,074 $ 0.02 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income $ 7,195 22,893 $ 0.31 $ 5,864 22,782 $ 0.26 Dilutive stock options outstanding 381 186 Diluted Net Income per Share: Net Income $ 7,195 23,274 $ 0.31 $ 5,864 22,968 $ 0.26 At September 30, 2007, and 2006, 500,000 potential common stock shares were issuable upon the exercise of options. 6. SEGMENT INFORMATION As discussed in Note 1, the Company has two business segments. The Company measures segment profit or loss as operating income (loss), which represents income (loss) before interest, minority interest, and miscellaneous income. Information on the segments is as follows: 6 Three Months ended September 30, 2007 Petrochemical Mining Total Revenue from external customers $ 28,038,422 $ $ 28,038,422 Depreciation 268,102 78 268,180 Operating income (loss) 771,752 (212,227 ) 559,525 Total assets $ 36,771,041 $ 41,160,424 $ 77,931,465 Three Months ended September 30, 2006 Revenue from external customers $ 27,541,484 $ $ 27,541,484 Depreciation 230,312 79 230,391 Operating income (loss) 1,160,760 (135,938 ) 1,024,822 Total assets $ 29,615,506 $ 40,690,951 $ 70,306,457 Nine Months ended September 30, 2007 Revenue from external customers $ 78,841,804 $ $ 78,841,804 Depreciation 771,861 235 772,096 Operating income (loss) 12,116,920 (1,526,188 ) 10,590,732 Nine Months ended September 30, 2006 Revenue from external customers $ 75,940,131 $ $ 75,940,131 Depreciation 637,421 168 637,589 Operating income (loss) 10,445,345 (590,964 ) 9,854,381 Information regarding foreign operations for the three and nine months ended September 30, 2007 and 2006 follows (in thousands). Revenues are attributed to countries based upon the origination of the transaction. Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues United States $ 28,038 $ 27,541 $ 78,842 $ 75,940 Saudi Arabia - $ 28,038 $ 27,541 $ 78,842 $ 75,940 Long-lived Assets United States $ 18,336 $ 11,082 Saudi Arabia 39,848 39,516 $ 58,184 $ 50,598 7. LEGAL PROCEEDINGS In August 1997, the Executive Director of the Texas Commission on Environmental Quality (TCEQ) filed a preliminary report and petition with TCEQ alleging that South Hampton violated various TCEQ rules, TCEQ permits issued to South Hampton, a TCEQ order issued to South Hampton, the Texas Water Code, the Texas Clean Air Act and the Texas Solid Waste Disposal Act.The Company is currently in negotiations with the TCEQ to resolve the proposed penalty.The Company had previously revised and/or corrected the administrative and mechanical items in question.The matter is expected to be resolved by year end. On August 13, 2007, a lawsuit was filed against the Company and approximately 45 other defendants alleging the plaintiff was exposed to benzene which was the legal cause of his illness.The Company has no known relationship with the plaintiff and intends to vigorously defend itself in the proceedings.The Company’s insurance carriers are currently providing legal defense of the suit.The resolution of this lawsuit is not expected to have a material affect on the Company’s financial condition. 7 8.LIABILITIES AND LONG-TERM DEBT In September 2007, South Hampton signed a credit agreement with Bank of America for a $10.0 million term loan secured by plant, property, and equipment. The interest rate on the loan varies according to several options and may be based upon LIBOR or a base rate plus a markup.The agreement expires October 31, 2018.The proceeds of the credit line will be used to fund the facility expansion.At September 30, 2007, no draws had been made on the loan. In May 2006, South Hampton signed a credit agreement with Bank of America for a $12.0 million working capital line of credit secured by Accounts Receivable and Inventory. The agreement expires October 31, 2008.The proceeds of the credit line were used to pay the outstanding balance of $1.8 million borrowed from the Catalyst Fund in 2005 for expansion of the tolling facilities at the petrochemical plant, the credit line with Amegy Bank, and for feedstock acquisition as necessary. The credit agreement contains a sub-limit of $3.0 million available to be used in support of the hedging program.At September 30, 2007, approximately $3.1 million was outstanding and $8.9 million was unused. A contract was signed on June 1, 2004, between South Hampton and a supplier for the purchase of 65,000 barrels per month of natural gasoline on open account for the period from June 1, 2004 through May 31, 2006 and year to year thereafter with thirty (30) days written notice of termination by either party.The supplier is currently the sole provider of the facility’s feedstock supply although other sources are available.On June 1, 2005, the contract was extended to May 31, 2008. The account was originally secured by a lien on plant assets.The lien was removed in December 2006, and the account was placed on open status. During the first nine months of 2006, $730,000 of the liability to the Company’s President and Chief Executive Officer was paid.In the first nine months of 2007 approximately $326,000 of the liability to its President and Chief Executive Officer was paid, resulting in a balance of approximately $335,000 which remains due and owing as of September 30, 2007.Approximately $306,000 of that amount relates to termination benefits due according to Saudi law upon Mr. El-Khalidi’s separation from the Company. 9.DERIVATIVE INSTRUMENTS Statement of Financial Accounting Standard (SFAS) No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended by SFAS Nos. 138 and 149, establishes accounting and reporting standards for derivative instruments and hedging activities. SFAS No. 133 establishes accounting and reporting standards requiring that every derivative instrument be recorded in the balance sheet as either an asset or liability measured at its fair value. The statement requires that changes in the derivative instrument’s fair value be recognized currently in earnings unless specific hedge accounting criteria are met. Special accounting for qualifying hedges allows a derivative instrument’s gains and losses to offset related results on the hedged item in the income statement, to the extent effective, and requires that a company must formally document, designate and assess the effectiveness of transactions that receive hedge accounting treatment. On January 30, 1992, the Board of Directors of TOCCO adopted a resolution authorizing the establishment of a commodities trading account to take advantage of opportunities to lower the cost of feedstock and natural gas for its subsidiary, South Hampton, through the use of short term commodity swap and option contracts.The policy adopted by the Board specifically prohibits the use of the account for speculative transactions.The operating guidelines adopted by managementgenerally limit exposures to 50% of the monthly feedstock volumes of the facility for up to six months forward and up to 100% of the natural gas requirements. The derivative 8 agreements are not designated as hedges per SFAS 133, as amended.TOCCO had option and swap contracts outstanding as of September 30, 2007, covering various natural gas price movement scenarios through March of 2008 and covering from 50% to 100% of the natural gas requirements for each month.As of the same date, TOCCO had committed to financial swap contracts for up to 50% of its required monthly feed stock volume with settlement dates through December of 2007.For the nine months ended September 30, 2007 and 2006, the net realized gain/(loss) from the derivative agreements was approximately $2,520,000and $1,192,000, respectively.There was an unrealized gain for the nine months ended September 30, 2007 and 2006 of approximately $1,189,000and $2,336,000, respectively.The realized and unrealized gains are recorded in Cost of Petrochemical Product Sales and Processing for the periods ended September 30, 2007 and 2006.The fair value of the derivative asset at September 30, 2007 totaled $423,639 and the fair value of the derivative liability at December 31, 2006 totaled $765,672.Unexpired premiums (discounts) for derivatives were $60,000 and $(75,600) at September 30, 2007 and December 31, 2006, respectively. 10. SHARE-BASED COMPENSATION Common Stock In March 2007, the Company issued 30,000 shares of its common stock to certain employees and executives of the Company for services rendered. In January 2006, the Company issued 40,000 shares of its common stock to certain employees and executives of the Company for services rendered. In August 2006, the Company issued 100,000 shares of its common stock to an independent director of the Company as recognition for many years of service.The Company valued the common stock issued to employees and executives based on the fair value of its common stock on the date of grant.Compensation expense recognized in connection with these issuances was $99,000 and $360,000 for the nine months ended September 30, 2007 and 2006, respectively. Stock Options A summary of the status of our stock option awards is presented below: Number of Stock Options Weighted Average Exercise Price per Share Outstanding at January 1, 2007 500,000 $ 1.20 Granted Exercised Forfeited Outstanding at September 30, 2007 500,000 $ 1.20 Exercisable at September 30, 2007 500,000 $ 1.20 Outstanding options of 400,000 at January 1, 2007 have an indefinite life.The remaining outstanding 100,000 options have a remaining contractual life of 23 months. 11. INCOME TAXES The Company files an income tax return in the U.S. federal jurisdiction and Texas. Tax returns for the years 2004 through 2006 remain open for examination in various tax jurisdictions in which it operates. 9 The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-An Interpretation of FASB Statement No.109, Accounting for Income Taxes” (“FIN48”), on January 1, 2007. As a result of the implementation of FIN 48, the Company recognized no material adjustment in the liability for unrecognized income tax benefits. At the adoption date of January 1, 2007, and at September 30, 2007, there were no unrecognized tax benefits.Interest and penalties related to uncertain tax positions will be recognized in income tax expense. As of September 30, 2007, no interest related to uncertain tax positions had been accrued. 12. POST RETIREMENT OBLIGATIONS In January2007 a retirement agreement was entered into with Jack Crichton, Chairman of the Board. The agreement provides $3,000 per month in benefits to Mr.Crichton for five years after his retirement in addition to a lump sum of $30,000 that was paid upon the signing of the agreement.A liability of approximately $148,000 was recorded at March 31, 2007 based upon the present value of the $3,000 payment per month using the Company’s borrowing rate of approximately 8%.A current liability of approximately $148,000 remained outstanding at September 30, 2007 and was included in accrued liabilities. In February2007 a retirement agreement was entered into with Hatem El-Khalidi, President of the Company. The agreement provides $3,000 per month in benefits to Mr.El-Khalidi upon his retirement for the remainder of his life. Additionally, upon his death $2,000 per month will be paid to his surviving spouse for the remainder of her life. A health insurance benefit will also be provided.A long term liability of approximately $440,000 based upon an annuity single premium value contract value was outstanding at September 30, 2007, and included in other liabilities. 13. SUBSEQUENT EVENTS On October 22, 2007 the Company announced that it had received the approval of the Ministry of Commerce and Industry for the formation of the Al-Masane Al-Kobra Mining Company (ALAK).The shareholders were instructed to publish the approval notice in the Official Gazette (the Saudi equivalent to the Federal Register) and to schedule a shareholder meeting during which the Board of Directors will be appointed and organized.The notice was published as instructed, and the shareholders are to meet in late November or early December to formally organize their Board.ALAK will then be approved to do business within the Kingdom.The Company will then apply to the Ministry of Petroleum and Minerals to transfer the mining lease into the name of ALAK.ALAK also expects, upon gaining official legal status, to sign the contracts for the construction of the processing facility. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. GENERAL Statements in Part 1, Item 2 as well as elsewhere in, or incorporated by reference in, this Quarterly Report on Form 10-Q regarding the Company's financial position, business strategy and plans and objectives of the Company's management for future operations and other statements that are not historical facts, are "forward-looking statements" as that term is defined under applicable Federal securities laws. In some cases, "forward-looking statements" can be identified by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "contemplates," "proposes," "believes," "estimates," "predicts," "potential" or "continue" or the negative of such terms and other comparable terminology. Forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results to differ materially from those expressed or implied by such statements. Such risks, uncertainties and factors include, but are not limited to, general economic conditions domestically and internationally; insufficient cash flows from operating activities; difficulties in obtaining financing; outstanding debt and other financial and legal obligations; competition; industry cycles; feedstock, specialty petrochemical product and mineral prices; feedstock availability; technological developments; regulatory changes; environmental matters; foreign government instability; foreign legal and political concepts; and foreign currency fluctuations, as well as other risks detailed in the Company's filings with the U.S. Securities and Exchange Commission, including this Quarterly Report on Form 10-Q, all of which are difficult to predict and many of which are beyond the Company's control. On July 31, 2006, the Company, which was quoted on the Pink Sheets for the last four years, began trading on the OTCBulletin Board. The change was pursued by the Company in an effort to expand the availability of information and increase the liquidity of the Company’s common stock for the benefit of its shareholders. Assisting the Company in changing its trading venue to the OTC Bulletin Board was Westminster Securities Corp., a full service brokerage firm headquartered in New York. LIQUIDITY AND CAPITAL RESOURCES The Company operates in two business segments, specialty petrochemicals (which is composed of the entities owned by the Petrochemical Company) and mining. A discussion of each segment's liquidity and capital resources follows. SPECIALTY PETROCHEMICALS SEGMENT. Since the acquisition of Texas Oil and Chemical Co. and subsidiaries in 1987, this segment has contributed all of the Company’s internally generated cash flows. As petroleum markets have fluctuated the last twenty years, the primary operating subsidiary, South Hampton, has been able to remain competitive by raising prices, cutting costs, shifting focus, or developing new markets as necessary.As a smaller niche player in a capital intensive industry dominated by larger companies, continuing adjustments to the business plan have been necessary to achieve steady profitability and growth.Product demand has continued to be strong during the last several years and these conditions allowed the Petrochemical segment to report significant earnings and adapt to continuing volatility of the markets.A project to double the volume of products available for sale was approved by the Board of Directors on March 20, 2007.Equipment procurement is underway, and the project is anticipated to be operational in the first half of 2008.Financing is being provided by Bank of America on a secured basis.The project will allow the Company to realize the benefits of increasing market demand domestically and internationally, and give it the product availability needed to maintain its present position as North American market leader. 11 A contract is in place between South Hampton and the supplier for the purchase of 65,000 barrels per month of natural gasoline on open account through May 31, 2008, and year to year thereafter, with thirty days written notice of termination by either party.The contract is based on a normal credit line with no security.The supplier is currently the sole provider of feedstock, although other sources are available in the open market.At September 30, 2007, South Hampton owed the supplier approximately $1,552,000. On August 1, 2004, South Hampton entered into a capital lease with Silsbee Trading and Transportation, which is owned by an officer of the Company, for the purchase of a diesel powered man lift.The lease is for five years with title transferring to South Hampton at the end of the term. MINING SEGMENT. This segment is in the development stage. Its most significant asset is the Al Masane mining project in Saudi Arabia, which is a net user of the Company's available cash and capital resources. Implementation of the project has taken many years to come to fruition due to numerous factors such as insufficient world metal prices, lack of infrastructure nearby, and scarcity of investment capital for mining projects.As the world economy and metal prices have improved over the last several years, investment viability has improved and steps are being taken to take advantage of the very active mining investment climate. All lease payments were fully paid as of February 27, 2007.The next payment will be due on January 1, 2008. The Company is presently working with eight Saudi investors to form a closed Saudi joint stock company under the name Al Masane Al Kobra Mining Company (ALAK). The Company's mining lease will be transferred to ALAK.ALAK will then build the mining and treatment facilities andstart miningthe ore reserves of zinc, copper, silver and gold which the Company has proven to exist with its previous geological work. In addition, any other oreto be discoveredand developed during the Company's mining lease period which ends in 2023 will also be developed. In accordance with the mining lease agreement, the lease can be extended for 20 years until 2043. The ore will betreated on site, transforming it into copper, andzinc concentrates, to be sold to zinc and copper refineries, and gold and silver bullion.On June 10, 2006 the Company entered negotiations with four potential Saudi investors and subsequently on August 6, 2006, aPartnership Agreement was signedby the Company and the investors. The agreementwas approved by the Board of the Company on August 28, 2006, and draft Articles of Association and bylaws for ALAKwere prepared.While final detailsmay change, the basic terms of agreement are as follows: (1) the capitalization of ALAK will be the amount necessary to develop the project, approximately $120 million, (2) the Company will own 50% of ALAK with theremainderbeing held by the Saudi investors, (3) the Company will contribute the mining assets and mining leasefor a credit of $30 million and the Saudi investors will contribute $30 million cash, and (4) the remaining capital will be raised by ALAK by other means which may include application for a loan from the Saudi Industrial Development Fund, loans from private banks, and/or the inclusion of other investors. ALAK will have all powers of administration over the Al Masane mining project. Subsequent to the above agreement, four additional investors have been added to the group, and the cash contribution has been raised to $60 million, which was deposited in the accounts for ALAK in September and October of 2007.The Company will have directors representing its interests on a board of directors with the Chairman of ALAK chosen from the directors representing the Saudi investors. The original documents are in Arabic, and English translations have been provided to the parties.ALAK is in the process of being established under the rules of the Saudi Ministry of Commerce and Industry.On October 22, 2007 the parties received notice of approval for formation of ALAK and the final steps are being taken to allow ALAK to conduct business within the Kingdom.When the license to do business is issued, ARSD will request that the Ministry of Minerals and Petroleum transfer the lease into the name of ALAK, and contracts will be signed with the primary contractor on the construction of the processing mill.These events are expected to take place in early 2008. 12 The Companyon August 5, 2006, signed aone year Financial And Legal Services Agreement with a Saudi legalfirmand a Saudi management consultant in Saudi Arabia to facilitate the: (1) formation of ALAK, (2) transfer of the mining assets and lease into ALAK, and (3) raising of additional capital. The attorney and consultant are to be paid in stock issued by the Company and up to one million shares will be issued in increments aseach step iscompleted. The agreement has been extended on a month to month basis and remains in effect. Between March 19, 2007, and March 27, 2007, a delegation of nine mining engineers, geologists and an economistfrom the China National Geological & Mining Corporation (CGM) visited the Company's office and the Al Masane mine siteupon the invitation ofthe Saudi joint venture partners.CGM collected data and information regarding the Al Masane project to determine whether it would submit a bid on construction on a turnkey basis together with NESMA.NESMA is a major Saudi construction company and would be the primary contractor. At the conclusion of the visit a Memorandum of Understanding was signed by a representative of ALAK, the Company, NESMA, and CGM, which stated that CGM would submit a preliminary general layout plan and drawing within ten days and that CGM will submit its final offer for turnkey construction and commissioning based on an updated feasibility study within three months after the invitation to tender offer by the Company is received. The tender offer is being prepared and will be provided to CGM onceALAK is officially formed and obtains its commercial registration from the Ministry of Commerce and Industry. After initialization, the work plan is estimated to require approximately twenty-two months to complete after which commercial production will begin. On April 20, 2005, the Company signed an agreement with SNC-Lavalin Engineering and Construction Company of Toronto, Canada (SNC-Lavalin), to update the fully bankable feasibility study.The prices of zinc, copper, gold and silver have increased significantly over the last several years, and the updated study with current prices was completed in August of 2005.The study by SNC-Lavalin also updated the estimated capital cost and operating expenses of the project. SNC-Lavalin concluded that capital expenditure of approximately $115 million is required to bring the mine into production with an additional $6.7 million for a cyanide leach process for gold recovery.The study was then turned over to a separate and independent consultant for further analysis and review of economic feasibility. The consultant, Molinari and Associates, Inc. of Toronto, Canada, (Molinari) concluded that the study by SNC-Lavalin was conservative and there were many opportunities for cost savings and improvements in the projections as presented. Metal prices were at record lows worldwide during the early part of the 21st century, and consequently, a large number of mining projects were not economically feasible.Based on recovering metal prices from 2004 through 2006, the project has become economically viable.Using spot prices as of September 28, 2007, or even a ten year average of prices, the project becomes economically very attractive.Mining economics, as with other capital intensive extractive industries such as offshore petroleum exploration, will vary over time as market prices rise and fall with worldwide economic performance. The following chart illustrates the change from the prices of 2004 and 2006 to current levels: Average Price Spot Price as of Percentage For 2004-2006 09/28/07 Increase Gold $491.60 per ounce $743.00 per ounce 51.14 % Silver $9.03 per ounce $ 13.65 per ounce 51.16 % Copper $1.98 per pound $3.70 per pound 86.87 % Zinc $0.85 per pound $1.40 per pound 64.71 % On June 22, 1999, the Company submitted a formal application for a five year exclusive mineral exploration license for the Greater Al Masane Area of approximately 13 2,850 square kilometers surrounding the Al Masane mining lease area and including the Wadi Qatan and Jebel Harr areas. The Company previously worked in the Greater Al Masane Area after obtaining written authorization from the Saudi Ministry of Petroleum and Mineral Resources, and has expended over $3 million in exploration work. Geophysical, geochemical and geological work and diamond core drilling in the Greater Al Masane areas revealed mineralization similar to that discovered at Al Masane.In August 2006, the Ministry notified the Company that its application for a mineral exploration license did not comply with requirements of the new Mining Code adopted in 2004.The Ministry invited the Company to re-apply, taking into consideration the new requirement that each application be limited to 100 square kilometers in area.There is no limit on the number of applications, so the Company intends to re-apply for multiple areas, choosing the areas previously identified as the highest grade locations.Exploration licenses are being prepared and will be submitted in the name of ALAK when commercial registration is obtained from the Saudi Ministry of Commerce and Industry. Management is also addressing two other significant financing issues within the Mining Segment. These issues include: (1) the $11 million note payable to the Saudi Arabian government, and (2) accrued salaries and termination benefits of approximately $1,023,000 due employees working in Saudi Arabia (this amount does not include any amounts due the Company's President and Chief Executive Officer who also primarily works in Saudi Arabia and was owed approximately $601,000 at December 31, 2006 and $335,000 as of September 30, 2007). Regarding the note payable, this loan was originally due in ten annual installments beginning in 1984. The Company has neither made any repayments nor received any payment demands or other communications regarding the note payable from the Saudi government. By memorandum to the King of Saudi Arabia in 1986, the Saudi Ministry of Finance and National Economy recommended that the $11 million note be incorporated into a loan from the Saudi Industrial Development Fund (“SIDF”) to finance 50% of the cost of the Al Masane project, repayment of the total amount of which would be made through a mutually agreed upon repayment schedule from the Company’s share of the operating cash flows generated by the project. The final resolution of the $11 million note is undetermined at this time.Management intends to address the issue once ALAK is established and in operation.In the event the Saudi government demands immediate repayment of this obligation, which Management considers unlikely, the Company would have to investigate options available for refinancing the debt. With respect to accrued salaries and termination benefits due employees working in Saudi Arabia, the Company plans to continue employing these individuals dependent upon the needs of the mining operation until such time as ALAK actually takes over the Al Masane mining project.Management believes it has sufficient resources to manage this severance liability as necessary.In 2007 the President of the Company was paid approximately $326,000 of the total amount owed and plans are to eliminate the balance by the end of the year. The Company’s mineral interests in the United States consist solely of its holdings in Pioche, which has been inactive for many years. Pioche properties include forty-eight (48) patented and five (5) unpatented claims totaling approximately 1,500 acres in Lincoln County, Nevada. A claim consists of 22.5 acres and by being “patented”, the Company actually owns the surface area. “Unpatented” means the Company leases the surface area, and owns the mineral deposits.There are prospects and mines on these claims that previously produced silver, gold, lead, zinc and copper. There is also a 300 ton/day processing mill on property owned by Pioche; however, the mill is not currently in use and a significant expenditure would be required in order to put the mill into continuous operation if commercial mining is to be conducted. In August 2004, the Company exercised its option to purchase 720,000 shares of the common stock of Pioche at $0.20 a share for a total amount of $144,000. Pioche agreed to accept payment forthe stock purchase by the cancellation of $144,000 of debt it owed to the Company. This purchase increased the Company’s ownership interest in Pioche to approximately 55%. The recent high metal prices and positive outlook on the metals 14 markets have generated a renewed interest in the properties.Inquiries are evaluated as they appear and the Company is investigating the best use of the properties.A recent review of the property indicates the real estate value may preclude the practicality of developing mining operations. The Company’s Management and Board of Directors have many years of experience in the exploration for, and development of, mineral prospects in various parts of the world: Mr. John Crichton, Chairman Emeritus, has world wide experience as a renowned oil and mineral consultant to major companies.He is the holder of a MSc. Degree in Petroleum Engineering from MIT.Mr. Crichton served on the Board for over 40 years and remains an honorary member; Mr. Hatem El-Khalidi, who holds a MSc. Degree in Geology from Michigan State University, is also a consultant in oil and mineral exploration.He has served as President and Chief Executive Officer of the Company for many years.Mr. El-Khalidi originally discovered the Al Masane deposits, and development has been under his direct supervision throughout the life of the project.Mr. El-Khalidi’s current term expires in 2010; Mr. Ghazi Sultan, a Saudi citizen, holds a MSc. Degree in Geology from the University of Texas.Mr. Sultan served as the Saudi Deputy Minister of Petroleum and Mineral Resources 1965-1988 and was responsible for the massive expansion of the mineral resources section of the Ministry. Mr. Sultan is a member of the Audit and Compensation Committees of the Company.Mr. Sultan’s current term expires in 2010; Mr. Nicholas Carter, the Company’s Secretary and Treasurer, is a graduate of Lamar University with a BBA Degree in Accounting, is a CPA, and has extensive experience in the management of the Company’s petrochemical segment.His employment in the petrochemical business predates the acquisition by the Company in 1987. Mr. Carter was first appointed to the Board on April 27, 2006.Mr. Carter’s current term expires in 2008; Mr. Robert E. Kennedy was first appointed to the Board on January 15, 2007 and has extensive experience in the petrochemical industry including serving over 30 years service with Gulf Oil and Chevron Chemical.In 1989, while helping form the International Business Development Group for Chevron Chemical, he was involved in the development of a major installation in Saudi Arabia which came on stream in 1999.Mr. Kennedy is a member of the Company’s Audit and Compensation Committees.Mr. Kennedy’s current term expires in 2009; Dr. Ibrahim Al-Moneef was appointed to the Board on April 26, 2007.Dr. Al-Moneef holds a PhD in Business Administration from the University of Indiana.He currently is owner and chief editor of The Manager Monthly Magazine, a Saudi business journal. He has held key positions with companies doing business in the Kingdom, including the Mawarid Group, the Ace Group, and the Saudi Consolidated Electric Company. Dr. Al-Moneef serves on the Audit, Compensation, and Nominating Committees, and his current term expires in 2009. Mr. Mohammed A. Al-Omair was appointed to the Board on October 23, 2007.Mr. Al-Omair resides in Riyadh, Saudi Arabia and is currently serving as Senior Vice President & Deputy Chief Executive Officer for FAL Holdings Arabia Co. Ltd.He holds a BA Degree in Political Science and a Master of Public Administration from the University of Washington.Mr. Al-Omair served on the Board of ARSD from 1993 until 2005 when he resigned for personal reasons.Mr. Al-Omair is a member of the Audit and Compensation Committees.Mr. Al-Omair’s current term expires in 2008; Mr. Charles W. Goehringer, Jr. was appointed to the Board on October 23, 2007. Mr. Goehringer is an attorney with the law firm of Germer Gertz, LLP in Beaumont, Texas with more than 12 years experience and currently serves as corporate counsel for ARSD.He also worked in industry as an engineer for over 15 years.Mr. Goehringer holds a BS Degree in Mechanical Engineering from Lamar University, a Master of Business Administration from Colorado University, and a Doctor of Jurisprudence from South Texas College of Law.Mr. Goehringer is a member of the Audit and Compensation Committees, and his current term expires in 2008. 15 Operating Activities Cash provided by Operating Activities was approximately $9,493,000 in the first nine months of 2007 compared with approximately $9,330,000 in the same period of 2006.The primary factors in the increase of approximately $163,000were: an increase in trade receivables of approximately $5,636,000, a decrease in notes receivable of roughly $24,000, a decrease in income tax receivable of approximately $620,000, an increase in other assets of about $247,000, an increase in inventory of $142,000, an increase in prepaid assets of $56,000, a decrease in financial contract deposits of $3,800,000, an increase in accounts payable and accrued liabilities of $2,680,000, and an increase in accrued liabilities in Saudi Arabia of $521,000.The Company’s net income increased by approximately $1,332,000 but was offset by non-cash charges including an increase in depreciation of about $135,000, an unrealized gain on financial contracts of approximately $3,525,000, a decrease in stock compensation of $490,000, an increase in deferred income taxes of roughly $556,000 and an increase in post-retirement obligations of about $589,000. Investing Activities Cash used for investing activities during the first nine months of 2007 was approximately $8,041,000, representing an increase of approximately $5,017,000 over the corresponding period of 2006 all of which was additions to Plant, Pipeline and Equipment.Approximately $4.0 million of this amount relates to the Penhex Expansion project with another $1.1 million relating to completion of the work on rail and truck handling facilities which were initiated in 2006. Financing Activities Cash used for financing activities during the first nine months of 2007 was approximately $2,482,000 versus approximately $4,231,000 used in the corresponding period of 2006.The reduction in principal payments on long-term debt in the first nine months of 2007 compared to the same period of 2006 was due to the decrease in the amount of long-term debt carried by the Company.The Company made principal payments on long-term debt during the first nine months of 2007 of $2,000,000 on the Company’s revolving line and approximately $21,000 on the capital lease, and approximately $460,000 toward a vendor payable.The Company made principal payments on long-term debt during the first nine months of 2006 of $441,000 on the Company’s revolving line, approximately $19,000 on the capital lease, $1,900,000 on a secured note, and approximately $1,857,000 on a note due to a vendor. RESULTS OF OPERATIONS SPECIALTY PETROCHEMICALS SEGMENT. In the quarter ended September 30, 2007, total petrochemical product sales increased by $348,000 and toll processing fees increased by $149,000 for a net increase in revenue of $497,000 or 1.8% compared to the quarter ended September 30, 2006.Sales volume for the same period in 2007 versus 2006 decreased approximately 1.4% indicating steady demand and the maxed out status of the production facilities.During these comparable quarters, the cost of petrochemical sales and processing (excluding depreciation) increased approximately $833,000 or 3.4% as compared to the third quarter in 2006. Consequently, total gross profit margin on revenue for the third quarter of 2007 decreased approximately $336,000 or 12.1% as compared to the same period in 2006. The change in gross profit margin for the period was primarily due to the change in the fair value of derivatives for feedstock purchases. The derivatives program as operated by the Company is designed to allow for increased predictability of pricing for natural gas and feedstock over time, which may have positive or negative results during the short term when price fluctuations are significant as they were in the third quarter of 2007.The other factor which may affect margins as the petroleum markets fluctuate in price is 20% of the Company’s product which is sold on a formula pricing basis.Depending on how market prices of unleaded gasoline or benzene relate to natural gasoline prices, the margins on this product line may increase or decrease within a short period of time. The cost of petrochemical product sales and processing and gross profit margin for the three months ended September 30, 2007 and 2006 includes an unrealized (loss)/ 16 gain of approximately ($2,860,000) and $222,000 respectively, on the derivative agreements. For the nine month period ending September 30, 2007, total petrochemical product sales and processing fees increased approximately $2.9 million or 3.8%, while the cost of petrochemical sales and processing (excluding depreciation) increased approximately $810,000 or 1.3% over the comparable period in 2006. Consequently, the total gross profit margin on petrochemical product sales and processing during the first nine months of 2007 increased approximately $2.1 million as compared to the same period in 2006. The cost of petrochemical product sales and processing and gross profit margin for the nine month period ending September 30, 2007 and 2006, includes an estimated unrealized gain of approximately $1,189,000 and $2,336,000 respectively, on the derivative agreements. Growth of the North American markets served has generally been 2% to 3% annually over the past ten to fifteen years.The Company’s growth in volume has generally matched that trend over the same time period, although after the March 2005 expansion, the growth rate in sales exceeded the industry wide growth rate.The Company bases its marketing philosophy on high quality, consistent, products and services to the customer and believes this is essential to being successful in the specialty product marketplace.In addition to growth in the North American market, the Company is actively pursuing export opportunities. Demand remained strong for most products through the first nine months of 2007, and the process ran at 91% of capacity per calendar day, which is close to maximum capacity when time lost for maintenance, weather interruptions, and mechanical failures are considered. Since 2003, the Company has entered into derivative agreements to dampen sudden price spikes and provide feedstock price protection.Management believes that if the derivative agreements can moderate rate of change in the overall cost of feedstock, product prices can be adjusted sufficiently as needed.Generally, approximately 50% of the Company’s monthly feedstock requirements for three to nine months ahead might be covered at any one time.This ratio cushions price increases and allows the Company to experience partial benefit when the price drops. During the first nine months of 2007, natural gasoline derivative agreements had a realized gain of approximately $2,853,000 and an unrealized gain of approximately $886,000for a total positive effect of approximately $3,739,000.The program is designed to be insurance against unforeseen dramatic price swings rather than a speculative profit center.It operates mostly as a “buy and hold” program. The price of natural gas (fuel gas), which is the petrochemical operation’s largest single operating expense, continued to be high during the first nine months of 2007 as compared to historical levels.The Company has option contracts in place for fuel gas through the first quarter of 2008 in order to minimize the impact of price fluctuations in the market.The Company was also able to pass through price increases as they occurred.During the first nine months of 2007, natural gas derivative agreements had a realized loss of approximately $333,000 and an unrealized gain of approximately $167,000.Derivative discounts of $75,600 expired and $60,000 of premiums were paid for additional derivatives during the first nine months of 2007. Toll processing fee revenue for the third quarter of 2007 of approximately $1,438,000 represents an increase of approximately $149,000 or 11.6% above the fees for the same period in 2006.The toll processing customers are very active and remain on long-term contracts. While there are some fluctuations in tolling volumes handled, toll processing has developed into a stable business and the Company intends to continue to develop opportunities when available. Toll processing fees are expected to remain steady during the remainder of 2007 and beyond as expanded facilities for a major customer were completed in October 2005.The revised contract with this customer contains a capital repayment feature. The expanded unit began operations on schedule 17 (considering the hurricane caused delay) and is producing high quality products at volumes requested by the customer.There are shortages in the markets served by this process, and it is expected the expanded unit will run at high rates for the remainder of 2007.A project expanding the capacity of a tolling unit for a different customer was operational August 3, 2006, and is expected to further enhance tolling revenues.Toll processing revenues for the nine months ended September 30, 2007 are 25.1% higher than for the comparable figure of 2006. While the volume of feedstock purchased is increasing because of expanded capacity, significant price changes in the petroleum markets have also increased the dollar amount of such purchases.The Company has absorbed most of the increased working capital needs through cash flow, and the line of credit is only partially used. MINING SEGMENT AND GENERAL CORPORATE EXPENSES.None of the Company's other operations generate significant operating or other revenues. The minority interest amount represents Pioche minority stockholders’ share of the losses from the Pioche operations. Pioche losses are primarily attributable to the costs of maintaining the Nevada mining properties. The Al Masane mining project requires approximately $60,000 per month of cash outlay to maintain facilities and advance the development of the project including the lease payment of $117,300 per year.During the first nine months of 2007, the Company capitalized approximately$280,000 in development expenditures and recorded approximately $198,000 as expense. After the Al Masane lease is transferred to ALAK, ongoing maintenance and operation expense will be paid within ALAK, and it is anticipated that expenses required to oversee the Company’s investment will continue at a reduced rate. The Company assesses carrying values of its assets on an ongoing basis. Factors which may affect carrying values of the mining properties include, but are not limited to, mineral prices, capital cost estimates, estimated operating costs of any mines and related processing, ore grade and related metallurgical characteristics, design of any mines and the timing of mineral production. Prices currently used to assess the recoverability of the Al Masane project costs for 2007 are $3.70 per pound for copper and $1.40 per pound for zinc for the projected life of the mine.Copper and zinc comprise in excess of 80% of the expected value of production. Using these price assumptions, there were no asset impairments at September 30, 2007. There are no assurances that, particularly in the event of a prolonged period of depressed mineral prices, the Company will not be required to take a material write-down of its mineral properties in the future. The Balance Sheet of the Company includes several noteworthy changes from September 30, 2007 as compared to that published in the Company’s Annual Report for December 31, 2006, primarily attributable to the petrochemical segment. Trade receivables increased during the first nine months of 2007 by $3.346 million to $12.240 million. The balance at the end of the 2006 was lower due to decreased sales during the last two weeks of December.The receivable balance at September 30, 2007 is considered more normal.The average collection period remains normal for the business.Inventories decreased from December 31, 2006 due to a decrease in the volume of finished product inventory the Company had on hand at the end of the period.The decrease of approximately $653,000 fell within the normal ebb and flow of the business and carries no significant meaning in Management’s opinion. As discussed previously, financial contracts moved from a current liability of approximately $765,000 to a current asset of approximately $424,000 due to changes in fair value of contracts on hand at September 30, 2007.The increase in Plant, Pipeline and Equipment of $7,755,000 is principally due to continued expansion of the truck and rail loading facility in anticipation of the increased process capability, as well as, acquisition of equipment for process capability expansion. The rail facility has not undergone significant improvement for several years and was due to be upgraded for safety and efficiency purposes.The rail loading facility project was completed 18 during the third quarter of 2007.The process expansion should be complete during the first half of 2008. General and Administrative costs for the first nine months of 2007 increased approximately$1,221,000 versus the same period in 2006.A major contributor to the increase is approximately $589,000 of expense relating to post-retirement agreements signed in January and February of 2007.The remaining difference is due to generally higher labor costs and increased business activity.The Company expects to incur increased expense for the remainder of 2007 due to increased training of additional personnel in anticipation of the expanded production activities in early 2008. Interest expense for the first nine months of 2007 of approximately$116,000 represents a decrease of approximately $517,000 for the same period in 2006. Interest expense decreased in 2007 due to reductions in note payable balances, refinancing at lower interest rates, and the capitalization of interest of approximately $110,500 for construction in progress. The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes-An Interpretation of FASB Statement No. 109, Accounting for Income Taxes” (“Fin 48”), On January 1, 2007.As a result of the implementation of FIN 48, the Company recognized no material adjustment in the liability for unrecognized income tax benefits.At the adoption date of January 1, 2007, and at September 30, 2007, there were no unrecognized tax benefits.Interest and penalties related to uncertain tax positions will be recognized in income tax expense.As of September 30, 2007, no interest related to uncertain tax positions had been accrued. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. There have been no material changes in the Company’s exposure to market risk from the disclosure included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Control and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this report (the “Evaluation Date”). Based on this evaluation, our principal executive officer and principal financial officer concluded as of the Evaluation Date that our disclosure controls and procedures were effective such that the information relating to us, including our consolidated subsidiaries, required to be disclosed in our SEC reports (i)is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii)is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting As reported in Item 9A of our Annual Report on Form 10-K filed April 5, 2007, two control deficiencieswere determined to be material weaknesses (as defined in Public Company Accounting Oversight Board Auditing Standard No.2).These items related to accounting for income taxes and timely preparation of financial statements in accordance with GAAP. 19 In response to the foregoing material weaknesses, the Company has contracted with an independent, outside party to provide additional accounting resources and assist management in preparing accurate and timely financial statements. PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. In August 1997, the Executive Director of the Texas Commission on Environmental Quality (TCEQ) filed a preliminary report and petition with TCEQ alleging that South Hampton violated various TCEQ rules, TCEQ permits issued to South Hampton, a TCEQ order issued to South Hampton, the Texas Water Code, the Texas Clean Air Act and the Texas Solid Waste Disposal Act.The Company is currently in negotiations with the TCEQ to resolve the proposed penalty.The Company had previously revised and/or corrected the administrative and mechanical items in question.The matter is expected to be resolved by year end. On August 13, 2007, a lawsuit was filed against the Company and approximately 45 other defendants alleging the plaintiff was exposed to benzene which was the legal cause of his illness.The Company has no known relationship with the plaintiff and intends to vigorously defend itself in the proceedings.The Company’s insurance carriers are currently providing legal defense of the suit.The resolution of this lawsuit is not expected to have a material affect on the Company’s financial condition. ITEM 1A. RISK FACTORS There have been no material changes from the risk factors previously disclosed inthe Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006. ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS. NONE. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. The Company has an $11 million note payable to the Saudi Arabian government that was originally due in ten annual installments beginning in 1984.The Company has neither made any repayments nor received any payment demands or other communications regarding the note payable from the Saudi government.By memorandum to the King of Saudi Arabia in 1986, the Saudi Ministry of Finance and National Economy recommended that the $11 million note be incorporated into a loan from the Saudi Industrial Development Fund to finance 50% of the cost of the Al Masane project, repayment of the total amount of which would be made through a mutually agreed upon repayment schedule from the Company’s share of the operating cash flows generated by the project.The Company has not in recent times approached the Ministry of Finance to explore the options for the handling of this note and does not intend to do so until ALAK is firmly established and operating.Any continuing guarantees or liability is undetermined at this time.In the event the Saudi government demands immediate repayment of this obligation, which management considers unlikely, the Company would have to investigate options available for refinancing the debt. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On June 13, 2007, the Company held its annual meeting of stockholders in Dallas, Texas. Nicholas N. Carter, Robert E. Kennedy, Ibrahim A. Al-Moneef, Hatem El-Khalidi, and Ghazi Sultan were elected to serve as directors of the Company.In addition, the stockholders ratified the selection of Moore Stephens TravisWolff, LLP as the Company’s independent registered public accounting firm.Below is a table containing 20 the number of votes cast for, against or withheld, as well as the number of abstentions, as to each such matter. Votes For Votes Against or Withheld Abstentions Nicholas N. Carter 15,082,094 64,518 Robert E. Kennedy 15,098,851 47,761 Ibrahim A. Al-Moneef 15,098,771 47,841 Hatem El-Khalidi 15,095,284 51,328 Ghazi Sultan 15,098,571 48,041 Moore Stephens TravisWolff, LLP 15,003,184 127,028 16,400 ITEM 5. OTHER INFORMATION. NONE. ITEM 6. EXHIBITS. The following documents are filed or incorporated by reference as exhibits to this Report. Exhibits marked with an asterisk (*) are management contracts or a compensatory plan, contract or arrangement. Exhibit Number Description 3(i) -Certificate of Incorporation of the Company as amended through the Certificate of Amendment filed with the Delaware Secretary of State on July 19, 2000 (incorporated by reference to Exhibit 3(a) to the Company’s Annual Report on Form 10-K for the year ended December 31, 2000 (File No. 0-6247)). 3(ii) -Bylaws of the Company, as amended through March 4, 1998 (incorporated by reference to Exhibit 3(b) to the Company’s Annual Report on Form 10-K for the year ended December 31, 1999 (File No. 0-6247)). 10(a) -Loan Agreement dated January 24, 1979 between the Company, National Mining Company and the Government of Saudi Arabia(incorporated by reference to Exhibit 10(b) to the Company’s Annual Report on Form 10-K for the year ended December 31, 1999 (File No. 0-6247)). 10(b) -Mining Lease Agreement effective May 22, 1993 by and between the Ministry of Petroleum and Mineral Resources and the Company(incorporated by reference to Exhibit 10(c) to the Company’s Annual Report on Form 10-K for the year ended December 31, 1999 (File No. 0-6247)). 10(c) -Equipment Lease Agreement dated November 14, 2003, between Silsbee Trading and Transportation Corp. and South Hampton Refining Company (incorporated by reference to Exhibit 10(o) to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003 (File No. 0-6247)). 10(d) -Addendum to Equipment Lease Agreement dated August 1, 2004, between Silsbee Trading and Transportation Corp. and South Hampton Refining Company (incorporated by reference to Exhibit 10(q) to the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2004 (file No. 0-6247)). 10(e) -Partnership Agreement dated August 6, 2006 between Arabian American Development Company, Thamarat Najran Company, Qasr Al-Ma’adin Corporation, and Durrat Al-Masani’ Corporation (incorporated by reference to Exhibit 10(i) to the Company’s Quarterly Report on Form 10-Q/A for the quarter ended September 30, 2006 (file No. 0-6247)). 10(f) -Financial and Legal Service and Advice Agreement dated August 5, 2006 between Arabian American Development Company, Nassir Ali Kadasa, and Dr. Ibrahim AL-Mounif (incorporated by reference to Exhibit 10(j) to the Company’s Quarterly Report on Form 10-Q/A for the quarter ended September 30, 2006 (file No. 0-6247)). 10(g)* -Retirement Awards Program dated January 17, 2007 between Arabian American Development Company and Jack Crichton (incorporated by reference to Exhibit 10(h) to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007(filed No. 0-6247)). 10(h)* -Retirement Awards Program dated February 16, 2007 between Arabian American Development Company and Hatem El-Khalidi (incorporated by reference to Exhibit 10(i) to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2007(filed No. 0-6247)). 10(i) -Waiver and Second Amendment to Credit Agreement and First Amendment to Borrower Security Agreement dated September 19, 2007 between South Hampton Resources, Inc. and Bank of America, N.A. 31.1 -Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 -Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 -Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 -Certification of Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 21 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DATE:November 9, 2007ARABIAN AMERICAN DEVELOPMENT COMPANY (Registrant) By: /s/ NICHOLAS CARTER Nicholas Carter Treasurer
